Case 2:20-cv-10949-LVP-MJH ECF No. 1-9 filed 04/17/20   PageID.198   Page 1 of 10




                        Exhibit 8
Case 2:20-cv-10949-LVP-MJH ECF No. 1-9 filed 04/17/20                  PageID.199       Page 2 of 10



March 25, 2020

Hon. Larry Hogan
Governor of Maryland
Annapolis, MD

Dear Governor Hogan:

We are writing as faculty members of the Johns Hopkins Bloomberg School of Public Health,
School of Nursing and School of Medicine to express our urgent concern about the spread of
COVID-19 in Maryland’s prisons, jails, and juvenile detention centers. As you know, COVID-
19 is highly contagious, difficult to prevent except through social distancing, and especially
dangerous to individuals over age 60 or with a chronic disease. Moreover, recent data suggest
that the virus can remain on surfaces for up to 72 hours, thus rendering social distancing less
effective in circumstances where the virus is present.

Jails, prisons, detention facilities and other closed settings have long been known to be
associated with high transmission probabilities for infectious diseases, including tuberculosis,
multi-drug resistant tuberculosis, influenza, MRSA (methicillin resistant staph aureus), and viral
hepatitis. Several deaths were reported in the US in immigration detention facilities associated
with ARDS (acute respiratory distress syndrome) following influenza A, including a 16 year old
immigrant child who died of untreated ARDS in custody in May 2019. ARDS is the life-
threatening complication of COVID-19 disease and has a 30% mortality given ideal care. A
correctional officer in New York has also died of the disease.

The close quarters of jails and prisons, the inability to employ effective social distancing
measures, and the many high-contact surfaces within facilities, make transmission of COVID-19
more likely. Soap and hand sanitizers are not freely available in some facilities. Hand sanitizers
like Purell, are banned in many facilities, because they contain alcohol. Further, for incarcerated
individuals who are infected or very sick, the ability properly to treat them and save their lives is
very limited. Testing kits are in short supply, and prisons and jails have limited options for
proper respiratory isolation.

A number of features of these facilities can heighten risks for exposure, acquisition,
transmission, and clinical complications of COVID-19 and other infectious diseases. These
include physical/mechanical risks such as overcrowding, population density in close
confinement, insufficient ventilation, shared toilets, showers, and eating environments and
limited availability of hygiene and personal protective equipment such as masks and gloves in
some facilities. The high rate of turnover and population mixing of staff and detainees also
increases likelihoods of exposure. This has led to prison outbreaks of COVID-19 in multiple
detention facilities in China, associated with introduction into facilities by staff.

These populations are also at additional risk, due to high rates of chronic health conditions;
substance use; mental health issues; and, particularly in prisons, aging and chronically ill
populations who may be vulnerable to more severe illnesses after COVID-19 infection, and to
death. Given that Maryland prisons, jails, and juvenile detention centers incarcerate high
Case 2:20-cv-10949-LVP-MJH ECF No. 1-9 filed 04/17/20                    PageID.200       Page 3 of 10



numbers of marginalized populations and African Americans will be disproportionately affected
by these risks.

Prison, jail, and detention center staff may bring the virus into the facility and are also at risk of
acquisition from infected incarcerated individuals. Once infected, staff may also transmit the
virus back into the communities and to their families. As jail, prison, and detention center health
care staff themselves get sick with COVID-19, workforce shortages will make it even more
difficult to adequately address all the health care needs in facilities.

Every effort should be made to reduce exposure in jails and other detention facilities, and we
appreciate the efforts thus far of administrators toward this goal. To ensure that there are no
impediments for inmates to come forward when sick, health care must be available to inmates
without co-pays. But there should also be efforts to reduce the state prison population as well. It
may be extremely difficult, however, to achieve and sustain prevention of transmission in these
closed settings and given the design feature of the facilities. Moreover, lockdowns and use of
solitary confinement should not be used as a public health measure, both because they have
limited effectiveness and because they are a severe infringement of the rights of incarcerated
people. It is therefore an urgent priority in this time of national public health emergency to
reduce the number of persons in detention as quickly as possible.

Treatment needs of infected incarcerated individuals also need to be met, including expanded
arrangements with local hospitals. It is essential that these facilities, which are public institutions,
be transparent about their plans for addressing COVID-19. Such transparency will help public
health officials and families of incarcerated people know what facilities are doing, and it also can
help jurisdictions across the state share information and best practices. Other counties across the
country have shared their action plans with the public and Maryland should follow these
examples.

We therefore urge you to take the following steps:

    1.      Require correctional facility administrators to make their plans for prevention and
            management of COVID-19 in their institutions publicly available, as the San
            Francisco Sheriff’s Department has done. Protocols should be in line with national
            CDC guidance. Frequently updated recommendations and model protocols are
            available from the National Commission on Correctional Health Care
            (https://www.ncchc.org/blog/covid-19-coronavirus-what-you-need-to-know-in-
            corrections)
    2.      Ensure that intake screening protocols are updated to include COVID-specific
            questions.
    3.      Ensure the availability of sufficient soap and hand sanitizer for incarcerated
            individuals without charge; restrictions on alcohol (in hand sanitizers) should be
            suspended.
    4.      Implement other precautions to limit transmission within prisons and jails without
            relying on widespread use of lockdowns and solitary confinement. Additional
            precautions jointly issued by the Vera Institute of Justice and Community Oriented
Case 2:20-cv-10949-LVP-MJH ECF No. 1-9 filed 04/17/20                        PageID.201        Page 4 of 10



             Correctional Health Services are available at https://cochs.org/files/covid-19/covid-
             19-jails-prison-immigration.pdf
    5.       Consider pre-trial detention only in genuine cases of security concerns. Persons held
             for non-payment of fees and fines, or because of insufficient funds to pay bail, or
             parole or probation violations, should be prioritized for release. No one in these
             categories should be sent to jail
    6.       Expedite consideration of all older incarcerated individuals and those with chronic
             conditions predisposing to severe COVID-19 disease (heart disease, lung disease,
             diabetes, immune-compromise) for parole or other form of release from prison, with
             alternative forms of supervision and with supports in the community once released.
             Clemency power and expanded authority in Maryland law for administrative parole
             should be employed.
    7.       Invest in increased resources for discharge planning and re-entry transitions to
             facilitate prison release of people under these revised policies.
    8.       Arrange for COVID-19 testing of incarcerated individuals and correctional facility
             workers who become ill.
    9.       Cease any collection of fees or co-pays or medical care.
    10.      Seek a Medicaid 1135 waiver to enable hospitals to provide an appropriate level of
             care to incarcerated individuals who are sick. See
             https://cochs.org/files/medicaid/COVID-19-Justicie-Involved-1135-Waiver.pdf

This pandemic is shedding a bright light on the extent of the connection between all members of
society: jails, prisons and other detention facilities are not separate, but are fully integrated with
our community. As public health experts, we believe these steps are essential to support the
health of incarcerated individuals, who are some of the most vulnerable people in our society; the
vital personnel who work in prisons and jail; and all people in the state of Maryland. Our
compassion for and treatment of these populations impact us all.

Thank you very much.

This letter represents the views of the following signatories, and do not necessarily reflect the views of
The Johns Hopkins University

Sincerely,

Patricia Davidson, Dean
Johns Hopkins School of Nursing

Joshua Sharfstein, Vice Dean for Public Health Practice and Community Engagement
Johns Hopkins Bloomberg School of Public Health

David Celentano, Chair
Department of Epidemiology
Johns Hopkins Bloomberg School of Public Health

David Peters, Chair
Department of International Health
Johns Hopkins Bloomberg School of Public Health
Case 2:20-cv-10949-LVP-MJH ECF No. 1-9 filed 04/17/20                  PageID.202          Page 5 of 10




Colleen Barry, Chair
Department of Health Policy & Management
Johns Hopkins Bloomberg School of Public Health

Rajiv Rimal, Chair
Department of Health, Behavior and Society
Johns Hopkins Bloomberg School of Public Health

Marsha Wills-Karp, Chair
Department of Environmental Health and Engineering
Johns Hopkins Bloomberg School of Public Health

Karen Bandeen-Roche, Hurley Dorrier Professor & Chair
Department of Biostatistics
Johns Hopkins Bloomberg School of Public Health

M. Daniele Fallin, Chair
Department of Mental Health
Johns Hopkins Bloomberg School of Public Health

Jeffrey Kahn, Andreas C. Dracopoulos Director
Johns Hopkins Berman Institute of Bioethics.

Leonard Rubenstein, Senior Scientist
Department of Epidemiology
Johns Hopkins Bloomberg School of Public Health

Carolyn Sufrin, Assistant Professor
Department of Gynecology and Obstetrics
Johns Hopkins School of Medicine

Susan Sherman, Professor
Department of Health, Behavior and Society
Johns Hopkins Bloomberg School of Public Health

Chris Beyrer, Desmond Tutu Professor of Public Health and Human Rights
Department of Epidemiology
Johns Hopkins Bloomberg School of Public Health

Gabriel Eber, Senior Associate
Department of Epidemiology
Johns Hopkins Bloomberg School of Public Health


cc:    Robert Greene, Secretary of Department of Public Safety and Correctional Services
       David Blumberg, Chair, Maryland Parole Commission
       Sam Abed, Secretary, Department of Juvenile Services

                    For additional signature please see below
                Case 2:20-cv-10949-LVP-MJH ECF No. 1-9 filed 04/17/20                               PageID.203         Page 6 of 10



Carl Latkin, Professor                            Caleb Alexander, Practicing General Internist     David Dowdy, Associate Professor
Department of Health, Behavior and Society        Department of Epidemiology                        Department of Epidemiology
Johns Hopkins School of Public Health             Johns Hopkins Bloomberg School of Public Health   Johns Hopkins Bloomberg School of Public Health

Stefan Baral, Associate Professor                 Heather McKay, Assistant Scientist                Andrea Wirtz, Assistant Scientist
Department of Epidemiology                        Department of Epidemiology                        Department of Epidemiology
Johns Hopkins Bloomberg School of Public Health   Johns Hopkins Bloomberg School of Public Health   Johns Hopkins Bloomberg School of Public Health

Amal Wanigatunga, Assistant Scientist             Renee M. Johnson, Associate Professor             Lorraine T. Dean, Assistant Professor
Department of Epidemiology                        Department of Mental Health                       Department of Epidemiology
Johns Hopkins Bloomberg School of Public Health   Johns Hopkins Bloomberg School of Public Health   Johns Hopkins Bloomberg School of Public Health

Curtis Meinert, Professor Emertius                Corinne Joshu, Associate Professor                Moyses Szklo, Professor
Department of Epidemiology                        Department of Epidemiology                        Department of Epidemiology
Johns Hopkins Bloomberg School of Public Health   Johns Hopkins Bloomberg School of Public Health   Johns Hopkins Bloomberg School of Public Health

Alden L. Gross, Associate Professor               Allison McFall, Research Associate                Colleen Hanrahan, Assistant Scientist
Department of Epidemiology                        Department of Epidemiology                        Department of Epidemiology
Johns Hopkins Bloomberg School of Public Health   Johns Hopkins Bloomberg School of Public Health   Johns Hopkins Bloomberg School of Public Health

Josef Coresh, Professor                           Antonio J. Trujillo, Associate Professor          Sarah Murray, Assistant Professor
Department of Epidemiology                        Department of International Health                Department of Mental Health
Johns Hopkins Bloomberg School of Public Health   Johns Hopkins Bloomberg School of Public Health   Johns Hopkins Bloomberg School of Public Health

Li-Ching Lee, Senior Scientist                    Courtland Robinson, Associate Professor           Nancy Glass, Professor
Department of Epidemiology                        Department of International Health                Johns Hopkins School of Nursing
Johns Hopkins Bloomberg School of Public Health   Johns Hopkins Bloomberg School of Public Health

Yusra Shawar, Assistant Scientist                 Maria Merritt, Associate Professor                Hannah Tappis, Associate Faculty
Department of International Health                Department of International Health                Department of International Health
Johns Hopkins Bloomberg School of Public Health   Johns Hopkins Bloomberg School of Public Health   Johns Hopkins Bloomberg School of Public Health

Alan Regenberg, Associate Faculty                 Andrew Azman, Assistant Scientist                 Tener Goodwin Veenema, Professor
Johns Hopkins Berman Institute of Bioethics       Department of Epidemiology                        Johns Hopkins School of Nursing
                                                  Johns Hopkins Bloomberg School of Public Health

Amelia Buttress, Assistant Scientist              Katherine Smith, Professor                        Ju Nyeong Park, Assistant Scientist
Department of Health, Behavior, and Society       Department of Health, Behavior, and Society       Department of Health, Behavior, and Society
Johns Hopkins Bloomberg School of Public Health   Johns Hopkins Bloomberg School of Public Health   Johns Hopkins Bloomberg School of Public Health

Sean Allen, Assistant Scientist                   Carol Underwood, Assistant Professor              Zoé Hendrickson, Assistant Scientist
Department of Health, Behavior, and Society       Department of Health, Behavior, and Society       Department of Health, Behavior, and Society
Johns Hopkins Bloomberg School of Public Health   Johns Hopkins Bloomberg School of Public Health   Johns Hopkins Bloomberg School of Public Health

Jennifer L. Glick, Assistant Scientist            Graham Mooney, Associate Professor                Janet Holbrook, Professor
Department of Health, Behavior, and Society       Department of Epidemiology                        Department of Epidemiology
Johns Hopkins Bloomberg School of Public Health   Johns Hopkins Bloomberg School of Public Health   Johns Hopkins Bloomberg School of Public Health
                                                  Johns Hopkins School of Medicine

Stella Babalola, Associate Professor              Margaret E. Ensminger, Professor                  Elizabeth Hazel, Assistant Scientist
Department of Health, Behavior, and Society       Department of Health, Behavior, and Society       Department of International Health
Johns Hopkins Bloomberg School of Public Health   Johns Hopkins Bloomberg School of Public Health   Johns Hopkins Bloomberg School of Public Health

Safia Jiwani, Research Associate                  Angela KC, Associate Faculty                      Kawsar Talaat, Assistant Professor
Department of International Health                Johns Hopkins Center for Global Health            Department of International Health
Johns Hopkins Bloomberg School of Public Health   Johns Hopkins Bloomberg School of Public Health   Johns Hopkins Bloomberg School of Public Health


Seema Subedi, Research Associate                  Linnea Zimmerman, Assistant Professor             Henry Perry, Senior Scientist
Department of International Health                Department of Population, Family, and             Department of International Health
Johns Hopkins Bloomberg School of Public Health   Reproductive Health                               Johns Hopkins Bloomberg School of Public Health
                                                  Johns Hopkins Bloomberg School of Public Health
                Case 2:20-cv-10949-LVP-MJH ECF No. 1-9 filed 04/17/20                                PageID.204           Page 7 of 10




Alain Labrique, Associate Professor               Jean H. Humphrey, Professor                        Joanne Katz, Professor
Department of International Health                Department of International Health                 Department of International Health
Johns Hopkins Bloomberg School of Public Health   Johns Hopkins Bloomberg School of Public Health    Johns Hopkins Bloomberg School of Public Health

Cyrus Engineer, Associate Chair                   Priyanka Agrawal, Research Associate               Daniela C. Rodriguez, Associate Scientist
Academic Programs                                 Department of International Health                 Department of International Health
Johns Hopkins Bloomberg School of Public Health   Johns Hopkins Bloomberg School of Public Health    Johns Hopkins Bloomberg School of Public Health

Talata Sawadogo-Lewis, Research Associate         Lara Ho, Associate Faculty                         Sara Benjamin-Neelon, Associate Professor
Department of International Health                Department of International Health                 Department of Health, Behavior, and Society
Johns Hopkins Bloomberg School of Public Health   Johns Hopkins Bloomberg School of Public Health    Johns Hopkins Bloomberg School of Public Health


Rupali J. Limaye, Associate Scientist             Shaun Truelove, Assistant Scientist                Matthew Fentress, Associate Faculty
Department of International Health                Department of International Health                 Department of International Health
Johns Hopkins Bloomberg School of Public Health   Johns Hopkins Bloomberg School of Public Health    Johns Hopkins Bloomberg School of Public Health

Caroline Moreau, Associate Professor              Pamela Surkan, Associate Professor                 Svea Closser, Associate Professor
Department of Population, Family, and             Department of International Health                 Department of International Health
Reproductive Health                               Johns Hopkins Bloomberg School of Public Health    Johns Hopkins Bloomberg School of Public Health
Johns Hopkins Bloomberg School of Public Health

Melissa A. Marx, Assistant Professor              Susan Rifkin, Senior Associate                     Jean C. Sack, Associate Faculty
Department of International Health                Department of International Health                 Department of International Health
Johns Hopkins Bloomberg School of Public Health   Johns Hopkins Bloomberg School of Public Health    Johns Hopkins Bloomberg School of Public Health

Ummekulsoom Lalani, Research Associate            Jessica Atwell, Assistant Scientist                Swetha Manochar, Associate Faculty
Department of International Health                Department of International Health                 Department of International Health
Johns Hopkins Bloomberg School of Public Health   Johns Hopkins Bloomberg School of Public Health    Johns Hopkins Bloomberg School of Public Health

S. Wilson Beckham, Assistant Scientist            Amita Gupta, Professor                             Henry Kalter, Associate Faculty
Department of Health, Behavior, and Society       Johns Hopkins School of Medicine                   Department of International Health
Johns Hopkins Bloomberg School of Public Health                                                      Johns Hopkins Bloomberg School of Public Health

Allison Jeffery, Associate Faculty                Janice Bowie, Professor                            Yunhee Kang, Assisant Scientist
Department of International Health                Department of Health, Behavior, and Society        Department of International Health
Johns Hopkins Bloomberg School of Public Health   Johns Hopkins Bloomberg School of Public Health    Johns Hopkins Bloomberg School of Public Health

Gulam Kibria, Associate Faculty                   Lori Heise, Professor                              Rebecca Heidkamp, Assistant Scientist
Department of International Health                Department of Population, Family, and              Department of International Health
Johns Hopkins Bloomberg School of Public Health   Reproductive Health                                Johns Hopkins Bloomberg School of Public Health
                                                  Johns Hopkins Bloomberg School of Public Health

Justin Mayhew, Research Associate                 Jennifer Lee, Research Associate                   Cesar Ugarte-Gil, Associate Faculty
Department of International Health                Department of Epidemiology                         Department of International Health
Johns Hopkins Bloomberg School of Public Health   Johns Hopkins Bloomberg School of Public Health    Johns Hopkins Bloomberg School of Public Health

Sabriya Linton, Assistant Professor               Amber Mehmood, Assistant Scientist                 Peter Winch, Professor
Department of Mental Health                       Department of International Health                 Department of International Health
Johns Hopkins Bloomberg School of Public Health   Johns Hopkins Bloomberg School of Public Health    Johns Hopkins Bloomberg School of Public Health

Dustin Gibson, Assistant Scientist                Melissa Davey-Rothwell, Associate Scientist        Kathleen Norton, Administrative Director
Department of International Health                Department of Health, Behavior, and Society        Johns Hopkins Center for American Indian Health
Johns Hopkins Bloomberg School of Public Health   Johns Hopkins Bloomberg School of Public Health


Tamar Mendelson, Professor                        Candelaria Vergara Coggiano, Assistant Scientist   Anna Durbin, Professor
Department of Mental Health                       Department of Epidemiology                         Department of International Health
Johns Hopkins Bloomberg School of Public Health   Johns Hopkins Bloomberg School of Public Health    Johns Hopkins Bloomberg School of Public Health

Johannes Thrul, Assistant Professor               Kristin Mmari, Associate Professor                 Ashley Sheffel, Assistant Scientist
                Case 2:20-cv-10949-LVP-MJH ECF No. 1-9 filed 04/17/20                                PageID.205          Page 8 of 10



Department of Mental Health                        Department of Population, Family, and             Department of International Health
Johns Hopkins Bloomberg School of Public Health    Reproductive Health                               Johns Hopkins Bloomberg School of Public Health
                                                   Johns Hopkins Bloomberg School of Public Health

Hanna Pickard, Bloomberg Distinguished Professor   William Robert Brieger, Professor                 Kristen Hurley, Associate Professor
Department of Philosophy                           Department of International Health                Department of International Health
Berman Institute of Bioethics                      Johns Hopkins Bloomberg School of Public Health   Johns Hopkins Bloomberg School of Public Health

Judith Bass, Associate Professor                   Halida Akhter, Senior Associate                   Nicholas Reed, Assistant Professor
Department of Mental Health                        Department of International Health                Department of Epidemiology
Johns Hopkins Bloomberg School of Public Health    Johns Hopkins Bloomberg School of Public Health   Johns Hopkins Bloomberg School of Public Health

Alan Scott, Professor                              John Jackson, Assistant Professor                 Hima Patel, Research Associate
Department of Molecular Microbiology and           Department of Epidemiology                         Department of International Health
Immunology                                         Johns Hopkins Bloomberg School of Public Health   Johns Hopkins Bloomberg School of Public Health
Johns Hopkins Bloomberg School of Public Health

Donatella Massai, Senior Researcher                Robin McKenzie, Associate Professor of Medicine   Michelle Colder Carras, Associate Professor
Department of International Health                 Johns Hopkins University School of Medicine       Department of International Health
Johns Hopkins Bloomberg School of Public Health                                                      Johns Hopkins Bloomberg School of Public Health

David A Sack, Professor                            Harsha Rajashekharaiah, Research Associate        Ann Yelmokas McDermott, Associate Scientist
Department of International Health                 Department of International Health, Center for    Department of International Health
Johns Hopkins Bloomberg School of Public Health    Humanitarian Health                               Johns Hopkins School of Public Health
                                                   Johns Hopkins Bloomberg School of Public Health

Hilary Bok, Associate Professor, Philosophy        Kate Wright, Research Associate                   Cui Yang, Assistant Professor
Berman Institute of Bioethics                      Department of International Health                Department of Health, Behavior and Society
Krieger School of Arts and Sciences                Johns Hopkins Bloomberg School of Public Health   Johns Hopkins Bloomberg School of Public Health

Alexa Edmier, Associate Faculty                    Rebecca Fix, Assistant Scientist                  Smisha Agarwal, Assistant Professor
Department of International Health                 Department of Mental Health                       Department of International Health
Johns Hopkins Bloomberg School of Public Health    Johns Hopkins Bloomberg School of Public Health   Johns Hopkins Bloomberg School of Public Health

Michelle Kaufman, Assistant Professor              Alene Kennedy-Hendricks, Assistant Scientist      Stephen Tamplin, Associate Scientist
Department of Health, Behavior and Society         Department of Health Policy and Management        Department of Health, Behavior, and Society
Johns Hopkins Bloomberg School of Public Health    Johns Hopkins Bloomberg School of Public Health   Johns Hopkins Bloomberg School of Public He

Sara Bennett, Professor                            Adam Koon, Assistant Scientist                    Nancy Kass, Vice-Provost and Professor of Bioethics and
Department of International Health                 Department of Mental Health                       Public Health
Johns Hopkins Bloomberg School of Public Health    Johns Hopkins Bloomberg School of Public Health   Johns Hopkins University and Bloomberg School of
                                                                                                     Public Health

Hojoon Sohn, Assistant Scientist                   Vidhi Maniar, Research Associate                  Keith West, Professor
Department of Epidemiology                         Department of International Health                Department of International Health
Johns Hopkins Bloomberg School of Public Health    Johns Hopkins Bloomberg School of Public Health   Johns Hopkins Bloomberg School of Public Health

Li Liu, Associate Professor                        Melinda Munos, Assistant Professor                Alain Koffi, Assistant Scientist
Department of Population, Family and               Department of International Health                Department of International Health
Reproductive Health                                Johns Hopkins Bloomberg School of Public Health   Johns Hopkins Bloomberg School of Public Health
Johns Hopkins Bloomberg School of Public Health

Terrinieka Powell, Associate Professor             Sarah Dalglish, Associate Professor               Ghassan Hamra, Assistant Professor
Department of Population, Family and               Department of International Health                Department of Epidemiology
Reproductive Health                                Johns Hopkins School of Public Health             Johns Hopkins Bloomberg School of Public Health
Johns Hopkins Bloomberg School of Public Health

Keri Althoff, Associate Professor                  Kathleen Page, Associate Professor                Elizabeth Stuart, Professor
Department of Epidemiology                         Johns Hopkins School of Medicine                  Departments of Mental Health, Biostatistics, and Health
Johns Hopkins School of Public Health                                                                Policy and Management
                                                                                                     Johns Hopkins Bloomberg School of Public Health
               Case 2:20-cv-10949-LVP-MJH ECF No. 1-9 filed 04/17/20                                PageID.206          Page 9 of 10



Beth McGinty, Associate Professor                 Shruti Mehta, Professor                           Yeeli Mui, Assistant Professor
Department of Health, Policy and Management       Department of Epidemiology                        Department of International Health
Johns Hopkins Bloomberg School of Public Health   Johns Hopkins Bloomberg School of Public Health   Johns Hopkins Bloomberg School of Public Health

Alex McCourt, Assistant Scientist                 Eric Bass, Professor of Medicine                  Karin Tobin, Associate Professor
Department of Health Policy & Management          Johns Hopkins University School of Medicine       Department of Health, Behavior and Society
Johns Hopkins Bloomberg School of Public Health                                                     Johns Hopkins Bloomberg School of Public Health

Lilly Engineer, Assistant Professor               Elizabeth Skinner, Senior Scientist               Philip Anglewicz, Associate Professor
Department of Health Policy and Management        Department of Health Policy and Management        Department of Population, Family and Reproductive
Johns Hopkins School of Medicine and Bloomberg    Johns Hopkins Bloomberg School of Public Health   Health
School of Public Health                                                                             Johns Hopkins Bloomberg School of Public Health

Jennifer Wolff, Professor                         Joanne Rosen, Senior Lecturer                     Tricia Aung, Research Associate
Department of Health Policy and Management        Department of Health Policy and Management        Department of International Health
Johns Hopkins Bloomberg School of Public Health   Johns Hopkins Bloomberg School of Public Health   Johns Hopkins Bloomberg School of Public Health

Sachini Bandara, Assistant Scientist              Hossein Zare, Assistant Scientist                 Mark Van Natta, Associate Scientist
Department of Health Policy and Management        Department of Health Policy and Management        Department of Epidemiology
Johns Hopkins Bloomberg School of Public Health   Johns Hopkins Bloomberg School of Public Health   Johns Hopkins Bloomberg School of Public Health

Daniel Webster, Bloomberg Professor of American   Danielle German, Associate Professor              Cassandra Crifasi, Assistant Professor
Health                                            Department of Health, Behavior and Society        Center for Gun Policy and Research
Department of Health Policy and Management        Johns Hopkins Bloomberg School of Public Health   Department of Health Policy and Management
Johns Hopkins Bloomberg School of Public Health                                                     Johns Hopkins Bloomberg School of Public Health

Emily Gurley, Associate Scientist                 Jonathan Golub, Professor                         Subhra Chakraborty, Associate Scientist
Department of Epidemiology                        Department of Medicine, Epidemiology, and         Department of International Health
Johns Hopkins Bloomberg School of Public Health   International Health                              Johns Hopkins Bloomberg School of Public Health
                                                  Johns Hopkins Bloomberg School of Public Health

Michael Rosenblum, Associate Professor            Haneefa Saleem, Assistant Professor               Amy Knowlton, Professor
Department of Biostatistics                       Department of International Health                Department of Health, Behavior and Society
Johns Hopkins Bloomberg School of Public Health   Johns Hopkins Bloomberg School of Public Health   Johns Hopkins Bloomberg School of Public Health

Neha Shah, Research Associate                     Trang Nguyen, Assistant Scientist                 Ingo Ruczinski, Professor
Department of International Health                Department of Mental Health                       Department of Biostatistics
Johns Hopkins Bloomberg School of Public Health   Johns Hopkins Bloomberg School of Public Health   Johns Hopkins Bloomberg School of Public Health

Krystal Lee, Research Associate                   Elizabeth Letourneau, Professor                   Chiara Altare, Assistant Scientist
Department of Health, Behavior and Society        Department of Mental Health                       Department of International Health
Johns Hopkins Bloomberg School of Public Health   Johns Hopkins Bloomberg School of Public Health   Johns Hopkins Bloomberg School of Public Health

William W Eaton, Professor                        Diana Yeung, Research Associate                   Jia Ahmad, Research Associate
Department of Mental Health                       Department of International Health                Department of Health Policy and Management
Johns Hopkins Bloomberg School of Public Health   Johns Hopkins Bloomberg School of Public Health   Johns Hopkins Bloomberg School of Public Health

Sheppard G. Kellam, Professor Emeritus            Sarah Polk, Assistant Professor                   Kathleen Page, Associate Professor
Department of Mental Health                       Centro SOL, Johns Hopkins School of Medicine      Johns Hopkins School of Medicine
Johns Hopkins Bloomberg School of Public Health

Corinne Keet, Associate Professor                 Rachel Chan Seay, Assistant Professor             Amanda Latimore, Assistant Scientist
Johns Hopkins School of Medicine                  Department of Gynecology and Obstetrics           Department of Epidemiology
Johns Hopkins Bloomberg School of Public Health   Johns Hopkins School of Medicine                  Johns Hopkins Bloomberg School of Public Health


Avonne Connor, Assistant Professor                Gail Geller, Professor                            Noel Mueller, Assistant Professor
Department of Epidemiology                        Department of Medicine                            Department of Epidemiology
Johns Hopkins Bloomberg School of Public Health   Johns Hopkins University School of Medicine       Johns Hopkins School of Public Health
                                                  Berman Institute of Bioethics
              Case 2:20-cv-10949-LVP-MJH ECF No. 1-9 filed 04/17/20                                 PageID.207         Page 10 of 10



Michele Decker, Associate Professor               Becky Genberg, Assistant Professor                Cecilia Tomori, Director of Global Public Health and
Department of Population, Family and              Department of Epidemiology                        Community Health
Reproductive Health                               Johns Hopkins Bloomberg School of Public Health   Johns Hopkins School of Nursing
Johns Hopkins Bloomberg School of Public Health

Anne Burke, Associate Professor                   Anthony D. So, Professor of the Practice          Baldeep Dhaliwal, Research Associate
Department of Gynecology and Obstetrics           Department of International Health                Department of International Health
Johns Hopkins School of Medicine                  Johns Hopkins Bloomberg School of Public Health   Johns Hopkins Bloomberg School of Public Health

Shea Littlepage, Research Associate               Julie Denison, Associate Professor                Joseph Carrese, Professor
Department of International Health                Department of International Health                Johns Hopkins School of Medicine
Johns Hopkins Bloomberg School of Public Health   Johns Hopkins Bloomberg School of Public Health

Julie Evans, Research Associate                   Sheree Schwartz, Assistant Scientist              Timothy Shields, Associate Scientist
Department of Health, Behavior and Society        Department of Epidemiology                        Department of Epidemiology
Johns Hopkins Bloomberg School of Public Health   Johns Hopkins School of Public Health             Johns Hopkins Bloomberg School of Public Health

Paul Spiegel, Professor
Department of International Health
Johns Hopkins Bloomberg School of Public Health
